DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 10/15/2021 amended claims 1 and 7.  Applicants’ amendments overcome the claim objections from the office action mailed 8/17/2021; therefore the objections are withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 102 rejection over McCarthy and the 103 rejections over McCarthy and McCarthy in view of Morway from the office action mailed 8/17/2021; therefore these rejections are withdrawn.  The IDS issues from the office action mailed 8/17/2021 were not addressed and therefore the references “lined out” in the IDS mailed 1/8/2021 were not considered by the examiner.  For the reasons discussed below claims 1-3 and 5-12 are allowed.  


Claims Allowed
3.	The following is an examiner’s statement of reasons for allowance:  applicants amended the claims to the transitional phrase “consisting essentially of” and added a dropping point range for the grease composition of the instant claims.  The prior art does not teach the specific combination of components for the grease composition .    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771